Title: To George Washington from John Hancock, 27 April 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia April 27th 1776.

The enclosed Resolve of Congress respecting the Rifle Battalions and independant Rifle Companies, would have been transmitted sooner, had it not been omitted through a Mistake.
I do myself the Pleasure of forwarding at this Time several Resolves of Congress relative to such Parts of your Letters as have hitherto come under Consideration.
I propose writing more fully by Mr Palfrey who will set out for New York on Monday. In the mean Time, I have the Honour to be, Sir, your most obedt & very hble Servt

John Hancock Presidt

